Citation Nr: 0827497	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  07-00 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a cervical spine 
disability


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel












INTRODUCTION

The veteran had active military service from September 1989 
to February 1990 and from June 2004 to October 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2005 rating action, and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


REMAND

The veteran essentially contends that his degenerative disc 
disease of the cervical spine had its onset during service 
between June 2004 and October 2004.  

The record shows that the veteran was ordered to active duty 
as a member of a Reserve Component Unit in June 2004 for a 
period not to exceed 545 days in support of contingency 
operation Iraqi Freedom III.  A formal entrance examination 
of the veteran in June 2004 is not of record, but a physical 
performed in April 2003 revealed no relevant abnormalities.  
Service records dated in June, July and August 2004 show that 
the veteran was seen for lumbar spine complaints, (he is 
service connected for lumbar spine disability), but there is 
no record of any neck complaints.  In this regard, the 
veteran has indicated that since he was found to be non-
deployable in approximately July 2004 (for reasons other than 
his neck) his neck complaints were ignored.  

An examination of the veteran had the time of his discharge 
in October 2004 does not appear to have been accomplished, 
but two days after his discharge, a private physician 
recommended the veteran undergo an MRI of his cervical spine.  
This was accomplished in December 2004, and revealed 
degenerative changes at C3-4 and C5-6.  VA examination in 
April 2005, also concluded with a diagnosis of degenerative 
disk disease of the cervical spine; however, no opinion as to 
the relationship between that diagnosis and service was 
offered.  

Given the veteran's contentions, and the proximity to service 
of his post service complaints and findings, an examination 
and opinion as to the etiology of the veteran's current 
disability should be obtained.  

Accordingly, this case is remanded for the following:  

1.  The veteran should be scheduled for a 
VA examination of his cervical spine.  
The claims folder should be provided to 
the examiner for review in conjunction 
with the examination, and after 
considering this and examining the 
veteran, the examiner should enter 
diagnoses for each disability of the 
cervical spine found to be present.  As 
to each disability so identified, the 
examiner should offer an opinion as to 
its etiology, and specifically whether it 
had its onset in service.  If the 
examiner is of the opinion any identified 
disability existed prior to the veteran's 
June-October 2004 period of service, he 
or she should indicate if that is 
"clearly and unmistakably" so, or 
whether that conclusion is based on it 
being "more likely than not," or "at 
least as likely as not," as the case may 
be.  Further, for any disability 
considered to have existed prior to 
service, the examiner should offer his or 
her views as to whether the disability 
was aggravated (increased in severity 
beyond its natural progression) during 
service.  A rationale for the opinions 
expressed is requested.  

2.  Thereafter, the evidence should be 
reviewed and the claim re-adjudicated.  
If it remains denied, the veteran should 
be provided a supplemental statement of 
the case and given an opportunity to 
respond before the case is returned to 
the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

